Ricmmosov, C, J.
The question submitted to our decision in this cn.sc is, whether a deputy sheriff, who has arrested a person upon mesne process, may lawfully become the bail of the person so arrested ?
In England, it,is a rule both of the king’s bench and the common pleas, that no sheriff’s officer be permitted to be bail. 1 Tidd’s Prac. 230.—2 Bos. & Pull. 150, Faulkner vs. Wise.—Doug. 466, Hawkins vs. Magnall.—2 Str. 889.-2 W. Black. 799, 1180. There is also a similar rule there with respect to attorneys. 1 Tidd’s Prac. 230.—1 Bos. & Pull. 356.-2 ditto 49, 564—2 East 181.—2 Hen. Bl. 350.—1 ditto 76.-Cowp. 828.
Rutin England, if an improper person become bail, the proceeding, although irregular, cannot be treated as a nullity. 2 East 181, The King vs. the Sheriff of Surry.—1 Tidd’s Prac. 231.
In- this state, we have no rule prohibiting deputy sheriffs from becoming bail; and we are ®f opinion, that this action cannot be supported.

Judgment for the defmdafyt.